
	
		III
		111th CONGRESS
		2d Session
		S. RES. 625
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2010
			Mr. Lieberman submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating September 2010 as
		  National Preparedness Month.
	
	
		Whereas a terrorist attack, natural disaster, or other
			 emergency could strike any part of the United States at any time;
		Whereas natural and manmade emergencies disrupt hundreds
			 of thousands of lives each year, costing lives and causing serious injuries and
			 billions of dollars in property damage;
		Whereas Federal, State, and local officials as well as
			 private entities are working to deter, prevent, and respond to all types of
			 emergencies;
		Whereas the people of the United States can help promote
			 the overall emergency preparedness of the United States by being prepared for
			 all types of emergencies;
		Whereas National Preparedness Month provides an
			 opportunity to highlight the importance of public emergency preparedness and to
			 encourage the people of the United States to take steps to be better prepared
			 for emergencies at home, work, and school;
		Whereas the people of the United States can prepare for
			 emergencies by taking steps such as assembling emergency supply kits, creating
			 family emergency plans, and staying informed about possible emergencies;
			 and
		Whereas additional information about public emergency
			 preparedness may be obtained through the Ready Campaign of the Department of
			 Homeland Security at www.ready.gov or the American Red Cross at
			 www.redcross.org/preparedness: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 September 2010 as National Preparedness Month; and
			(2)encourages the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and other applicable entities along with the people of the United
			 States to observe National Preparedness Month with appropriate events and
			 activities to promote emergency preparedness.
			
